Citation Nr: 1030694	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension to include as 
secondary to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran had active service from active service from September 
1969 to February 1972.  He also had active duty for training from 
October 20 to November 16, 1991, April 29 to May 16, 1992, June 
11 to 25, 1994, and 19 days unverified from April 1, 1972, to 
March 31, 1973.

This appeal is from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) of the San Juan, Puerto Rico, 
Regional Office (RO).  The St. Petersburg, Florida, RO now has 
original jurisdiction in this case.  In February 2007, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The Board previously remanded this case for further development, 
including a VA examination which was conducted in September 2009.  
The VA examiner appears to decline to diagnose hypertension, 
citing to past elevated blood pressure readings (including in 
conjunction with anxiety) that normalized.  However, as noted by 
the representative, the examiner did not address the September 
1995 VA examination which did diagnose hypertension.  In 
addition, the Veteran's representative has pointed out that the 
Veteran has recently been service-connected for PTSD, subsequent 
to the last Board remand decision, and raised the matter of 
service connection for hypertension is proximately due to, or the 
result of, or aggravated by service-connected PTSD.  

In light of the foregoing, the Veteran should be afforded a VA 
examination to definitely assess whether the Veteran has 
hypertension.  Whether the determination is negative or positive, 
the past diagnoses, to include on the September 1995 examination, 
should be address.  The examiner should provide an opinion as to 
whether hypertension is related to service, was manifest in the 
initial post-service year, or is secondary to PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hypertension examination to determine if 
the Veteran has hypertension.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should provide the 
following opinions with a full rationale 
for the opinions expressed and 
conclusions reached:  

(A) Whether it is more likely than 
not, less likely than not, that the 
Veteran has hypertension and, if so, 
if it had its onset during active 
service or is related to any in-
service disease, event, or injury, 
and/or was manifest in the initial 
post-service year.  In doing so, the 
examiner should acknowledge the 
Veteran's in- service treatment 
records which showed that the Veteran 
had elevated blood pressure 
measurements during periods of ACDUTRA 
in May 1992 and in June 1994, and a 
diagnosis of "minimal" hypertension on 
June 18, 1994.

(B) If hypertension is not directly 
related to service or present in the 
presumptive one year period, whether 
it is more likely than not, less 
likely than not or at least as likely 
as not, that any hypertension is 
proximately due to, or the result of, 
the service-connected PTSD.  The 
examiner should also provide an 
opinion as to whether it is more 
likely than not, less likely than not, 
or at least as likely as not, that any 
current hypertension is permanently 
aggravated by the Veteran's service-
connected PTSD.  If such aggravation 
is found present, the examiner should 
address the following medical issues: 
(1) The baseline manifestations of the 
Veteran's hypertension found present 
prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately 
due to the service-connected PTSD 
based on medical considerations.  

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the 
claim on appeal, including secondary 
service connection, in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


